Citation Nr: 0602773	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  The appellant is the veteran's wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the RO.  

Pursuant to a December 2005 Motion and the Board's granting 
thereof, this case has been advanced on the docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In September 1996, the Board denied service connection 
for the cause of the veteran's death.  The appellant was 
properly notified of her appellate rights, but she did not 
file an appeal.

2.  The evidence received since the unappealed September 1996 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  



CONCLUSION OF LAW

The evidence received since the September 1996 RO decision 
which denied service connection for the cause of the 
veteran's death is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  

Guidelines for the implementation of VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

In this regard, the Board notes that VCAA specifically states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
VCAA and do not provide any rights other than those provided 
by VCAA.  

In this case, in the September 2000 statement of the case, VA 
discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
the appellant and her representative of the evidence needed 
by her to prevail on the petitions to reopen and offered to 
assist her in obtaining any relevant evidence.  

By way of the June 2003 RO letter that specifically discussed 
VCAA in relation to this case, VA gave notice of what 
evidence the appellant needed to submit to reopen her claim 
and what evidence VA would try to obtain.  

There is no pertinent evidence that remains outstanding with 
respect to these applications.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, the appellant was given an 
opportunity to testify at a hearing before a decision officer 
in August 2003.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully reopen her claim and there is no reason to 
remand the case to the RO for VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  

This change in the law is not applicable in this case because 
the appellant's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, her petition 
to reopen a claim of service connection for the cause of the 
veteran's death, was received at the RO in October 1997.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  


I. Application to reopen the claim of service connection for 
the cause of the veteran's death.

In a September 1996 decision, the RO found that service 
connection for the cause of the veteran's death was not 
warranted.  The appellant did not appeal this decision; 
therefore the RO's denial of her claim became final.  38 
U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.204.  

The evidence of record at the time of the September 1996 
rating action consisted of service medical records and the 
official death certificate.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The evidence associated with the claims file since the 
September 1996 rating action includes a private autopsy 
report, statements written by the veteran prior to his 
passing, and the appellant's testimony at a local hearing.  

Of particular significance is a July 1996 private autopsy 
report (submitted in October 1997), which states that the 
veteran had adenocarcinoma of the thyroid gland and of the 
prostate gland at the time of his death.  

The Board notes that a service medical record dated October 
1945 indicates that the veteran sprained his left ankle, and 
was injured while working in a supply room in September 1945 
while in Japan.  

The law provides that a claimant does not have to prove 
participation in the occupation of Hiroshima or Nagasaki, or 
nuclear testing.  The participation is conceded where 
military records do not establish presence or absence.  
38 C.F.R. § 3.311(a)(4)(i) (2005).  

The law provides that service connection may be awarded where 
it is established that a radiogenic disease became manifest 
after service, but not to a compensable degree, and it is 
contended that the disease was the result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (2005).  

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" includes the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  38 C.F.R. § 3.311 (b)(2) (2005).  

The Board finds that the July 1996 private autopsy report, 
when considered in conjunction with the October 1945 service 
medical record, constitutes new and material evidence.  This 
evidence bears directly on the issue of whether the cause of 
the veteran's death is related to service.  

Accordingly, as new and material evidence had been submitted, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Having reopened the appellant's claim for service connection 
for the cause of the veteran's death, the case must now be 
considered based on a de novo review of the record.  

As noted, the law provides that the diseases listed in 38 
C.F.R. § 3.311(b)(2) may be service-connected if they become 
manifest in a radiation-exposed veteran.  

As previously discussed, the July 1996 private autopsy report 
contains findings of prostate and thyroid cancer, which are 
listed under 38 C.F.R. § 3.311 as radiogenic diseases.  

The next step in the 38 C.F.R. § 3.311 inquiry is to 
determine whether the veteran had been exposed to ionizing 
radiation, as alleged by the veteran to have been sustained 
through his presence in Nagasaki, Japan.  

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 (2005) is a unique type of service connection 
claim, and that pursuant to that regulation, VA must furnish 
special assistance to the appellant as provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).  

In cases based on radiation exposure, a request for dose 
information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(i) - (iii).  

The Board observes that the RO has not confirmed that the 
veteran was exposed to radiation in service, and a dose 
estimate has not yet been obtained in accordance with 38 
C.F.R. § 3.311(a)(2)(iii).  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The appellant should be provided with 
appropriate notice under VCAA with regard 
to her claim for service connection for 
the cause of the veteran's death based on 
radiation exposure.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by her and which portion, 
if any, VA will attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It should also 
request her to provide all evidence in 
her possession which pertains to the 
claim.  

2.  The RO should take appropriate steps 
to contact the appellant and request her 
to furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom the veteran had 
received treatment for prostate and 
thyroid cancer and any residuals thereof, 
since his discharge from service.  

3.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri and request the veteran's 
service personnel records.  

4.  The RO should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a new reconstructed radiation 
dose estimate for the veteran, who was in 
Japan in September 1945.  The DTRA should 
clearly indicate that the reconstructed 
dose estimate was calculated using the 
revised methodology as a result of the 
May 8, 2003 report from the National 
Academies Press, A Review of the Dose 
Reconstruction Program of the Defense 
Threat Reduction Agency (2003).  

5.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim 
to VA's Under Secretary for Benefits for 
an opinion in accordance with 38 C.F.R. § 
3.311(c) (2005).  

6.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished with a supplemental 
statement of the case and should be 
afforded the appropriate period of time 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


